Citation Nr: 0327448	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  94-27 094	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection of a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to March 
1964.  The evidence also indicates that the veteran served in 
the Naval Reserves from March 1962 to January 1963, in the 
Army National Guard in New Jersey from June 1988 to October 
1992, and in the Virginia National Guard from June 1996 to 
March 2000.  

By a decision dated in October 1964, the RO denied service 
connection for a seizure disorder (epilepsy) on the basis 
that it existed prior to service and was not aggravated by 
military service.  The RO denied the veteran's 1968 attempt 
to reopen the claim for service connection of a seizure 
disorder.  In July 1973, the Board of Veterans' Appeals 
(Board) decided that a new factual basis had not been 
presented to reopen the veteran's claim of service connection 
for a seizure disorder.  In 1987, the RO denied another 
application to reopen the claim.  While a timely notice of 
disagreement was entered in May 1987, a statement of the case 
was not forthcoming.  In 1993, the veteran filed another 
application to reopen, which the RO also denied.  After a 
notice of disagreement was again filed, the RO issued a 
statement of the case.  The veteran perfected an appeal.  
Given this procedural posture, the Board finds that this 
appeal arises from an April 1987 decision denying the 
veteran's application to reopen the claim of service 
connection for a seizure disorder. 

In November 1999, the Board remanded this matter for 
additional development.  


FINDINGS OF FACT

1.  By a rating decision dated in October 1964, the RO denied 
a claim for service connection of a seizure disorder; the 
Board denied an application to reopen that claim in July 
1973.  

2.  The evidence received since the July 1973 denial of the 
application to reopen the claim of service connection for a 
seizure disorder, bears directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a seizure 
disorder has been submitted.  38 U.S.C.A. §§ 1131, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has a seizure disorder that was aggravated by 
his active military service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, and 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in an October 1964 rating decision, the RO 
denied the veteran's claim of service connection for a 
seizure disorder and the Board denied an application to 
reopen the claim of service connection in July 1973.  The 
veteran was notified of these decisions.  Consequently, the 
Board may now consider the merits of the seizure disorder 
claim only if "new and material evidence" has been 
submitted since the time of the last prior final 
adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo depends upon 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  (The definition 
of what constitutes "new and material" evidence has 
recently been changed, but the new definition applies only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The veteran's claim to reopen was 
filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the July 1973 Board decision, the evidence of 
record included service medical records dated from November 
1962 to February 1964.  Amongst these records was a report of 
medical examination conducted for the purpose of enlistment, 
dated in November 1962, reporting no defects.  A clinical 
record shows that the veteran was hospitalized for an 
infarction of the left testicle in December 1963.  While in 
the hospital a history of spells was obtained, the first 
episode of which was reported to have occurred three years 
earlier.  It was reported that at that time the veteran was 
seen at the Hahnemann Medical College facility, but received 
no treatment and had no further spells.  The history also 
related that, following entry into the service, the veteran 
had two more periods of stiffening, jerking and tongue 
biting.  This usually occurred when he was asleep.  The 
record related that there was no significant history of head 
injury, encephalitis or familial neurologic disease.  While 
hospitalized, a nurse reported observing the veteran have two 
typical grand mal seizures, one after the other.  The veteran 
was diagnosed with grand mal epilepsy.  Service medical 
records also included the report of medical board proceedings 
held in February 1964, showing a determination that the 
veteran was medically unfit due to a seizure disorder.  

Treatment records from the Hahnemann Medical College facility 
dated in November 1961 reflect that the veteran was brought 
there by his mother with complaints of tongue swelling, and 
of collapsing.  A history of two episodes of apparent tonic-
clonic convulsions including biting the tongue was noted.  
Slightly increased right side deep tendon reflexes were found 
on examination.  The examiner diagnosed idiopathic epilepsy 
and prescribed Phenobarbital.  

A report of a VA neuropsychiatric examination conducted in 
June 1964 was included in the record.  Therein, it was noted 
that the veteran complained of having "spells" once a 
month.  He reported that during these spells he bit his 
tongue and felt nervous and weak, and then developed a 
headache.  The spells occurred only at night.  He related 
that these started about a year earlier and that he had had 
10 seizures altogether.  This report noted no abnormalities, 
but it showed that the diagnosis was deferred pending the 
outcome of an electroencephalogram (EEG).  

A VA clinical record dated in July 1965 reports a history of 
the last seizure one year earlier.  

A discharge summary from Nazareth hospital dated in March 
1972 reflects admission to the emergency room in a post-
seizure state. The veteran provided a history of previous 
episodes of seizures dating two years earlier, at which time 
he was hospitalized and prescribed Dilantin and 
Phenobarbital.  The veteran related he had discontinued these 
medications on his own.  Skull films and brain scans were 
reportedly negative.  EEG showed minimal abnormality in the 
anterior-frontal-temporal discharge.  It was not felt to be a 
conclusive EEG.  During consultation with other physicians 
and on review of the veteran and studies with a questionable 
history of trauma while in the service, it was concluded that 
this was an idiopathic seizure disorder.  It was recommended 
that the veteran be continued on Dilantin and Phenobarbital.  

A City of Philadelphia report of medical examination dated in 
April 1972 noted the veteran's poor physical condition and 
idiopathic seizure disorder.  

The veteran contended in his April 1964 VA Form 21-526 that 
his seizure disorder was aggravated by the pressure of active 
duty service, and by the physical and mental stress of 
paratrooper jumps.  In a VA Form 9, dated in January 1973, 
the veteran related that the stressful paratrooper training, 
the head jerking backwards while descending on a jump, the 
landing, and being dragged by high winds, as well as the main 
parachute not opening, all served to aggravate his pre-
existing condition.  In a VA Form 646 submitted in May 1973, 
the representative asserted that the increased number of 
seizures and frequency since service showed that the pre-
existing disorder was aggravated by service.

After the Board's July 1973 decision, evidence was added to 
the record to include additional contentions by the veteran, 
VA and non-VA treatment records, service personnel records, 
and hearing testimony.  This evidence is summarized below.  

After July 1973, the veteran contended that his seizure 
disorder was aggravated by his training in the Naval Reserve 
in 1962, his active service between January 1963 and March 
1964, as well as his service in the Army National Guard of 
New Jersey and the Army National Guard of Virginia.  In 
particular he contended that the disorder resulted from such 
things as:  boxing, landing on his head and shoulders during 
paratrooper training, exposure to live fire, the progression 
of his hypertension and nervous conditions, hitting his head 
when jumping off a high platform, exposure to tanks firing, 
claustrophobia and movement of the airplane prior to a jump, 
a concussion he sustained when on the tank firing range, and 
being hit in the head with a bat.  

Service records added to the claims file after the 1973 Board 
decision included personnel records showing the veteran's 
participation in some five parachute jumps during service.  

Newly associated VA and non-VA treatment records reflect 
treatment provided from 1974 to April 2000.  Notably, a 
report of a neurology evaluation conducted in October 1998 
presents an opinion that stress issues were a specific 
concern for the veteran and a trigger-while not the cause-
of seizures, just like fever can be a trigger factor, fatigue 
can be a trigger factor and infection can be a trigger 
factor.  Two letters from a treating physician, G.G., D.O. 
were added to the claims file.  The first letter, dated in 
October 1995, indicates that the veteran was hospitalized in 
October 1995 for an uncontrolled seizure disorder and 
pancreatitis.  It reports a history of his starting seizures 
at about the age of fourteen years and that they were 
controlled at that time.  According to the letter, the 
seizures recurred in the Army in the late sixties probably 
from head injuries resulting from the veteran being assigned 
as a paratrooper.  The second of these letters is a 
memorandum dated in January 2000.  In this letter, the 
examiner indicated that he treated the veteran's post-
traumatic stress disorder and seizure disorder from 1991 to 
1995 and that both arose from experiences as a paratrooper in 
1965.  

The veteran also submitted copies of excerpts, apparently 
from the Lawyers' Medical Cyclopedia, relating to 
psychosomatic diseases.  These excerpts suggest that the 
effects of stress are manifested in a number of ways or 
combinations of ways, in any organ innervated by the 
autonomic nervous system including on the head as such 
disorders as insomnia, faintness, epilepsy, stroke, migraine 
headaches, and stiff neck.  

The Board finds the evidence associated with the file since 
the July 1973 Board decision is "new and material" under 
38 C.F.R. § 3.156.  At the time of the 1973 decision there 
was no competent evidence proffering that the veteran's 
active military service increased the severity of his pre-
existing seizure disorder.  Inasmuch as the medical opinions 
added to the claims file make it more probable that the 
veteran's active military service coincided with an increase 
in the severity of his seizure disorder, they are not 
cumulative of evidence already in the claims file.  Rather, 
the evidence constitutes new evidence as contemplated by 
38 C.F.R. § 3.156.  

Moreover, to the extent that this new evidence tends to show 
that the veteran's seizure disorder increased in severity as 
a consequence of events during active service, it bears 
directly and substantially on the specific matter under 
consideration, namely, whether the veteran's service 
aggravated his pre-existing seizure disorder.  As such, the 
Board finds that the new evidence is material--so significant 
that the claim cannot fairly be resolved without considering 
it.  The claim to reopen is granted.

Having reopened the claim of service connection for a seizure 
disorder, the Board now considers whether service connection 
is warranted.  Service connection is warranted where the 
evidence of record establishes that an injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting service, was 
aggravated by it.  38 U.S.C.A. §§ 1111, 1131, 1137; 38 C.F.R. 
§ 3.303(a), 3.304, 3.306.  Service connection may also be 
established for a chronic disease, such as epilepsy, that is 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2002).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
upon entry into service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
may only be overcome by clear and unmistakable evidence.  See 
Crowe v. Brown, 7 Vet. App. 238 (1994).  VA bears the burden 
of proof to rebut the presumption.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Where an injury or disease existed 
prior to service, it may still be service connected if it was 
aggravated by the veteran's military service.  A preexisting 
injury or disease is considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where there is an 
increase, clear and unmistakable evidence is required to 
rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability did not 
increase in severity during service based on all of the 
evidence of record pertaining to the manifestations of the 
disability before, during and after service.  38 C.F.R. 
§3.306(b).  A disability has increased in severity where 
there has been a measured worsening of the disability during 
service which amounts to an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

According the veteran the benefit of the doubt, service 
connection of the veteran's seizure disorder is warranted.  
At the outset, the Board observes that the presumption of 
soundness attached due to the absence of any notation of a 
seizure disorder on the induction examination report.  
However, the Hahnemann Medial College records reflecting 
treatment for, and a diagnosis of idiopathic epilepsy in 
November 1961 constitute clear and unmistakable evidence that 
the veteran's seizure disorder existed prior to service, 
overcoming the presumption of soundness.  That being so, the 
Board finds that the veteran's seizure disorder pre-existed 
service.

Given the above, the question becomes whether the evidence of 
record shows a worsening of the disability during service 
that amounts to an increase in the severity of the seizure 
disorder.  On this point, the evidence shows that the veteran 
experienced two episodes of apparent tonic-clonic 
convulsions, including biting of the tongue, prior to 
November 1961.  According to the history provided during the 
veteran's hospitalization in December 1963, his first episode 
of unconsciousness occurred before entry into military 
service about three years earlier (December 1960).  The 
veteran reported experiencing two periods of stiffening, 
jerking and tongue biting since entry into the service.  

While in the hospital during service, the veteran had two 
episodes observed by a nurse who described them as two 
typical grand mal seizures, one after another.  A notation in 
the service medical records dated in January 1964 indicates 
that a company medic witnessed the veteran's convulsions 
which he described as spells of several brief tonic fits with 
bloody froth at the mouth occurring one after the other.  
Considering the clinical record of hospitalization relates 
only that a nurse observed the two episodes that occurred 
while in the hospital, and assuming that the medic witnessed 
the two episodes referred to by the veteran in the initial 
history, the Board concludes that the incidents reported by 
the medic are distinct from the others.  Thus, the evidence 
suggests that during service the veteran experienced multiple 
grand mal type seizures.

Although the quality of the veteran's seizures appears to 
have remained unchanged during service-grand mal seizures 
being noted before and during service, the frequency of 
seizures increased from about two in the period from before 
November 1961 until entry into service in January 1963, to 
multiple episodes during the course of a one-year period from 
January 1963 to February 1964.  The Board acknowledges that 
later reports indicate a greater number of seizures 
experienced prior to entry into active service, but after 
active duty for training in the Naval Reserves.  
Nevertheless, inasmuch as the veteran's earlier statements, 
made in the course of seeking medical treatment, are 
consistent with, and bolstered by, the remaining evidence of 
record, the Board finds the statements that he experienced 
two seizures prior to service more reliable.  Thus, the 
evidence tends to show that there was an increase in seizure 
activity during the veteran's period of military service.  
Aggravation is therefore presumed.  38 C.F.R. § 3.306.

The Board also finds that the presumption of aggravation has 
not been overcome by clear and unmistakable evidence.  In 
this regard, the Board notes that the record is void of any 
evidence that the increase in severity noted above is part of 
the natural progress of the disorder.  Rather, the record 
includes a medical opinion noting that stress is a trigger 
for the seizure disorder.  While the examiners note that 
stress does not cause the seizures, they state, "Very 
clearly, stress is a trigger for seizure disorder."  The 
evidence from the Lawyer's Medical Cyclopedia tends to 
support this conclusion.  Further, the veteran contends his 
experience as a paratrooper was stressful and as noted above, 
the number of seizures he experienced did increase.  In the 
context of a disability, the symptoms of which are the 
seizures themselves, the increase in the number of the 
seizures represents an increase in the severity of the 
disability.  At least on this record, no evidence in the 
claims file contradicts the medical opinions noted above or 
the conclusions the Board has reached.  Consequently, the 
Board cannot say that the evidence is clear and 
unmistakable-i.e. undebatable-that the veteran's seizure 
disorder did not undergo a worsening during military service.  
The claim for service connection of a seizure disorder is 
granted.


ORDER


Service connection for a seizure disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


